DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim(s) is/are objected to because of the following informalities:
Claim 10 should be changed to “wherein [[an]] a downstream portion of the inner peripheral surface located at the downstream side of the air injection slit as a part of the inner peripheral surface of the flame holding portion is located at the radially outer side of [[an]] an upstream portion of the inner peripheral surface located at the upstream side of the air injection slit as another part of the inner peripheral surface of the flame holding portion so as to form a step shape.”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudoin (7942003).
Regarding claim 1
	Baudoin teaches a fuel injector (Fig 3) that is supplied with compressed air from an upstream side (Fig 1 showing compressed air 17 entering the fuel injector in Fig 3), 
the fuel injector comprising: 
a pilot fuel injection portion (22, Col 3 ll. 52-53) including a pilot fuel supply block (22) and a tubular pilot shroud (bowl/pilot shroud 61), the pilot shroud being arranged at a radially outer side of the pilot fuel supply block (bowl/shroud 61 positioned radially outward of pilot block 22) and projecting to a downstream side beyond the pilot fuel supply block (bowl/shroud 61 downstream and beyond pilot block 22); 
a main fuel injection portion (fuel injector 28, Col 4 ll. 12 interpreted to be the main fuel injection portion) including a main air passage (57) in which a pre-mixed gas is generated (fuel 48 mix with air from swirler 30), the main fuel injection portion being arranged so as to surround the pilot fuel injection portion from an outer side in a radial direction (main injector 28 surrounds pilot injector 22); and 
an intermediate air passage (26) arranged between the pilot fuel injection portion (22) and the main fuel injection portion (28), wherein: 
the pilot shroud (61) includes 
a throat (throat annotated in Fig 3) located at the downstream side of the pilot fuel supply block (22) and 
a flame holding portion (portion of bowl/shroud 61 from opening 63 to opening 62 is interpreted to be the flame holding portion) surrounding flame located at the downstream side of the throat; and 


    PNG
    media_image1.png
    990
    905
    media_image1.png
    Greyscale

Regarding claim 2
	Baudoin teaches the fuel injector according to claim 1.
Baudoin further discloses wherein the air injection slit injects the compressed air as a film-shaped linear stream (air film f2, Col 6 ll. 1-2, stream f2 is linear in Fig 3) flowing along the 
Regarding claim 3
	Baudoin teaches the fuel injector according to claim 1.
Baudoin further discloses wherein:  3PRELIMINARY AMENDMENTAttorney Docket No.: Q253342 Appln. No.: Entry into National Stage of PCT/JP2017/030692 
the flame holding portion has a shape that increases in diameter toward the downstream side (flame holding portion has a flared out shape in Fig 3, i.e. increases in diameter); and 
the air injection slit (air injection slit annotated in Fig 3) is open toward the downstream side (the air slit opens towards downstream side and positioned radially outward of the pilot portion 22, i.e. radially outer side) and the radially outer side.  
Regarding claim 4
	Baudoin teaches the fuel injector according to claim 1.
Baudoin further discloses wherein an injection direction of the air injection slit intersects with the inner peripheral surface (air injection slit connects with, i.e. intersects, the inner peripheral surface of bowl/shroud 61 in Fig 3).  
Regarding claim 5
	Baudoin teaches the fuel injector according to claim 1.
Baudoin further discloses wherein: 
the main fuel injection portion (29) includes an inner main shroud (55) including a radially inner side surface (inner surface of shroud 55) defining the main passage (57); and 
an air injection opening (air orifice 73, col 6 ll. 30-36) that injects the compressed air to a combustion chamber (combustion chamber downstream in Fig 3) is formed between a downstream end portion of the pilot shroud (air orifice 73 positioned radially in between 
Regarding claim 6
	Baudoin teaches the fuel injector according to claim 5.
Baudoin further discloses wherein: 
the air injection opening is a second air injection slit (second air slit 73); and 
a third air injection slit (air orifice 74, col 6 ll. 30-36) that injects the compressed air to the combustion chamber is formed between the second air injection slit (73) and the inner main shroud (55) in the radial direction.  
Regarding claim 7
	Baudoin teaches the fuel injector according to claim 6.
Baudoin further discloses wherein the compressed air is supplied from the intermediate air passage (26 Fig 3) to the second air injection slit (73) and the third air injection slit (74).  
Regarding claim 8
	Baudoin teaches the fuel injector according to claim 1.
Baudoin further discloses wherein: 
a concave portion that is depressed toward a radially inner side (concave portion annotated in Fig 2 below, depressed radially inward) at the throat is formed on an outer peripheral surface of the pilot shroud (outer peripheral surface of shroud 61), the outer peripheral surface facing the intermediate air passage (26); and  4PRELIMINARY AMENDMENTAttorney Docket No.: Q253342 Appln. No.: Entry into National Stage of PCT/JP2017/030692 
an air introducing port (annotated in Fig 2) is arranged at the downstream side of the concave portion and the radially outer side of a bottom surface of the concave portion (air introduction port is radially outward of bottom surface annotated below).  

    PNG
    media_image2.png
    821
    1210
    media_image2.png
    Greyscale

Regarding claim 9
	Baudoin teaches the fuel injector according to claim 8.
Baudoin further discloses wherein: 
the air introducing port that introduces the compressed air of the intermediate air passage to the air injection slit is provided at the pilot shroud (air introduction port annotated in Fig 2 below introduces compressed air from passage 26 to the injection slit downstream of orifice 63); and 
the air introducing port is arranged at the radially outer side of an injection port (air introduction port is radially outward of an injection port of slit annotated in Fig 2 below) of the air injection slit.  

    PNG
    media_image3.png
    821
    1210
    media_image3.png
    Greyscale

Regarding claim 10
	Baudoin teaches the fuel injector according to claim 1.
Baudoin further discloses wherein an inner peripheral surface located at the downstream side of the air injection slit (inner peripheral surface downstream of air slit 63 annotated in Fig 2 below) as a part of the inner peripheral surface of the flame holding portion (same as inner surface of flame holding portion) is located at the radially outer side of an inner peripheral surface located at the upstream side of the air injection slit (inner peripheral surface upstream of slit 63 annotated in Fig 2 below) as another part of the inner peripheral surface of the flame holding portion so as to form a step shape (inner peripheral surface downstream of slit 63 is a step apart from the inner peripheral surface upstream of slit 63 as seen in annotated Fig 2 below).

    PNG
    media_image4.png
    630
    1142
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toon (20090173076) teaches a plurality of air injection slits (72, 74).
Toon (20150159874) teaches a pilot nozzle with an air injection slit (Fig 5)
Pidcock (8365531) teaches a fuel nozzle having a plurality of air openings located around a pilot shroud (Fig 2)
Commaret (20070269757) teaches a flame holing portion comprising a plurality of air injection holes 
Matsuyama (10132499) teaches a fuel injector with an air introduction port 65 and a slit 75

		

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741